This is an action by one of the plaintiffs in error (the Minnetonka Lumber Company) for a personal judgment against Emmet Brunson, as debtor, in the sum of $502.85, and against defendant in error, as alleged owner of two acres of land upon which said Brunson, using material furnished to him by plaintiff, and thus giving rise to such debt, constructed a public school building (said land and building owned by defendant in error for public school purposes), under contract with defendant in error, for which he received $1,425 from the latter as full compensation, except $75 still owing, after plaintiff in due form had filed its claim of lien against said property as security for said debt under section 4527, St. Okla. 1893, as amended by L. 1895, p. 316, the same, with further amendment immaterial here, being section 3862, Rev. Laws 1910; the other plaintiff in error (the Spurrier Lumber Company) being also named as a defendant in the trial court and, with its answer admitting the allegations of plaintiff's petition, filing a cross-petition similar to plaintiff's petition, for personal judgment against said Brunson for $1,711.60 and for foreclosure of a like lien claimed against defendant in error.
Each of the plaintiffs in error recovered a personal judgment against Brunson for the said amount of its claim, and the Minnetonka Lumber Company for $13.20 of the same, and the Spurrier Lumber Company for $1.85 of the same, also obtained judgment establishing their liens and for foreclosure of same against the defendant in error; but judgment was denied both these plaintiffs in error against said property and defendant in error as to remainder of the Brunson debt upon the finding of the trial court that the material furnished, from which all the indebtedness claimed, except said $13.20 and said $1.85, arose, was so furnished more than four months before any claim of lien was filed, and was so furnished under a separate and distinct contract from that under which the claims for said $13.20 and *Page 543 
said $1.85, respectively, subsequently arose, and upon other findings, all of which become immaterial in view of another ground upon which this case may and should be decided.
It is well settled in this state that, in the absence of any statute expressly authorizing it, there can be no such lien on the public buildings or property of the state, nor of any subdivision thereof, as the same is forbidden by public policy and unenforceable; and section 4527, St. Okla. 1893 (section 3862, Rev. Laws 1910), does not authorize said lien.Western Terra Cotta Co.   Warren Smith Hdw. Co. v. Board ofEducation of the City of Shawnee et al., 39 Okla. 716,136 P. 595; Hutchinson v. Krueger et al., 34 Okla. 23, 124 P. 591, 41 L. R. A. (N. S.) 315.
The judgment of the trial court, denying the claim of lien by plaintiffs in error, should be affirmed.
By the Court: It is so ordered.